Citation Nr: 1021963	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  09-35 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from August 1950 to August 1954.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the Veteran's service-
connection claim for tinnitus, and awarded a noncompensable 
disability rating for the Veteran's service-connected 
bilateral hearing loss disability.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Acting Veterans Law Judge at the 
Lincoln RO in March 2010.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Remanded issue

The Veteran's hearing claim for a higher rating for his 
hearing loss disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record is in equipoise as to 
whether the Veteran's currently diagnosed tinnitus is 
etiologically related to his military service.
CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.            §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
service-connection claim in May 2008.  This letter appears to 
be adequate.  The Board need not, however, discuss in detail 
the sufficiency of the VCAA notice letter in light of the 
fact that the Board is granting the Veteran's claim.  Any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

The Board also notes that the Veteran has been provided 
notice regarding degree of disability and effective date 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006) in 
the above-referenced May 2008 letter.  As discussed in detail 
below, the Board is granting the Veteran's claim.  It is not 
the Board's responsibility to assign a disability rating or 
an effective date in the first instance.  The Board is 
confident that if required, the Veteran will be afforded any 
additional appropriate notice needed under Dingess.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been afforded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, and testified 
before the undersigned at a personal hearing in March 2010.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1)  evidence of a current 
disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R.       § 3.102 
(2009).

Analysis

In essence, the Veteran contends that his current tinnitus 
disability resulted from in-service noise exposure while 
serving as a propeller mechanic in the Air Force.         See 
the Veteran's June 2009 Notice of Disagreement.  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the two.  See Hickson, 12 Vet. App. at 253.  

It is undisputed that the Veteran currently experiences 
bilateral tinnitus.                See the May 2008 VA 
examiner's report, page 2.  Hickson element (1) is therefore 
satisfied.  

With respect to Hickson element (2), the Veteran's service 
treatment records do not indicate that the Veteran ever 
complained of, or received treatment for ringing ears during 
his active duty service, and the Veteran does not so contend.  
Accordingly in-service disease is not shown. 

Concerning in-service injury, the Veteran asserts that he 
experienced heavy acoustic trauma from exposure to propellers 
during his active duty service as a propeller mechanic.  
Pertinently, the RO has already conceded that the Veteran 
experienced in-service noise exposure in the adjudication of 
an issue not currently on appeal, and the Board finds no 
reason to find otherwise.  Therefore, for the purposes of 
this decision, the Board will also assume that the Veteran 
experienced hazardous noise exposure during service.  This is 
sufficient to satisfy Hickson element (2), in-service 
incurrence of injury.

Finally, with respect to crucial Hickson element (3), nexus 
or relationship, the question presented in this case, i.e. 
the relationship, if any, between the Veteran's tinnitus 
disability and his military service, is essentially medical 
in nature.  The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Veteran underwent a VA audiological examination in May 
2008.  At the examination, the Veteran reported that his 
tinnitus "started being an issue in the last 10 years."  
Based on this self-report, the VA examiner concluded that the 
onset of the Veteran's tinnitus was approximately 10 years 
ago, and that the tinnitus is "less likely . . . as not 
caused by or a result of military noise exposure."  See May 
2008 VA examiner's July 2008 Addendum report.  

The Veteran has subsequently reported that although his 
tinnitus became problematic for him approximately 10 years 
ago, he has tolerated ringing or buzzing in the ears since 
its onset in service.  Indeed, the Veteran specifically 
testified that he recalled having buzzing in ears after in-
service flights, and that although tinnitus was there, he did 
not let it bother him.  See the March 2010 hearing 
transcript, pages 17 and 18.  

Tinnitus is, by definition "a noise in the ears, such as 
ringing, buzzing, roaring, or clicking.  It is usually 
subjective in type."  See Dorland's Illustrated Medical 
Dictionary, 1914 (30th ed. 2003).  Because tinnitus is 
"subjective," its existence is generally determined by 
whether or not the veteran claims to experience it.   For VA 
purposes, tinnitus has been specifically found to be a 
disorder with symptoms that can be identified through lay 
observation alone.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

Although the May 2008 VA examiner did not relate the 
Veteran's tinnitus to his in-service acoustic trauma, based 
on the Veteran's recent assertions as well as the inherently 
subjective nature of tinnitus symptomatology, the Board finds 
that at the very least, there exists an approximate balance 
of evidence for and against the Veteran's tinnitus claim.  
When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable 
doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 
(West 2002);  38 C.F.R. § 3.102 (2009).  Accordingly, with 
resolution of doubt in the Veteran's favor, the Board 
concludes that a grant of service connection for tinnitus is 
warranted.  


ORDER

Service connection for tinnitus is granted.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's claim for a higher rating for his hearing loss 
disability must be remanded for further evidentiary 
development.  

The Veteran's most recent VA audiological examination 
occurred in May 2008.  Subsequently, at the March 2010 
hearing, the Veteran specifically asserted that his hearing 
loss disability had worsened in severity since that 
examination, noting that he has more trouble hearing now when 
he is with a group of people than he did before.  See the 
March 2010 hearing transcript, pages 22 and 23.  

Although a new VA examination is not warranted based merely 
upon the passage of time [see Palczewski v. Nicholson, 21 
Vet. App. 174 (2007)], the Court has held that where a 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

In this case, the Veteran is certainly competent to testify 
as to his perceived decreased hearing ability over the past 
two years.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   
The Board believes that a medical examination assessing the 
current severity of the Veteran's hearing loss disability is 
necessary to adequately decide this claim.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that he identify any medical 
treatment he has received for his hearing 
loss disability dating from May 2008 to 
present day.  VBA should take appropriate 
steps to secure copies of any such 
treatment reports identified by the 
Veteran which are not in the record on 
appeal.  Efforts to obtain these records 
should also be memorialized in the 
Veteran's VA claims folder.

2.  The Veteran should then schedule the 
Veteran for an audiology examination to 
determine the current severity of his 
bilateral hearing loss disability, and 
the functional effects caused by that 
loss, if any.  Puretone threshold 
testing, the Maryland CNC speech 
audiometric test, and any other tests or 
studies deemed necessary by the examiner 
should be performed.  The examiner is 
specifically requested to fully describe 
the functional effects caused by the 
Veteran's hearing disability.  The claims 
file must be made available to the 
examiner. 

3.  Following the completion of the 
foregoing, and after undertaking any 
other development it deems necessary, the 
VBA should readjudicate the Veteran's 
increased rating claim.  If the claim is 
denied, VBA should provide the Veteran 
and his representative with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


